      Case 2:16-cv-15371-SM-JVM Document 218 Filed 06/14/19 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 LYLE DOTSON, ET AL               *                  NUMBER 2:16-cv-15371-SM-JVM
                                  *
 VERSUS                           *                  SECTION “E” (1)
                                  *
 MICHAEL EDMONSON, ET AL          *                  JUDGE SUSIE MORGAN
                                  *
                                  *                  MAGISTRATE JUDGE
                                  *                  JANIS VAN MEERVELD
                                  *
 **************************************

                         Motion to Designate Under Protective Order

       Now into court, through undersigned counsel, comes Louisiana State Police (“LSP”), a

third party to this lawsuit, which respectfully requests that, pursuant to the Order and Reasons

granting Plaintiff’s Motion to Modify Protective Order, this Court designate the following LSP

Policies, or portions thereof, protected from public disclosure via a protective order for public

safety concerns, including the protection of public servants and law enforcement officers. In

support of this Motion to Designate Under Protective Order, and as set forth in more detail in the

accompanying Memorandum in Support, LSP state the following:

       1. Each LSP Policy attached hereto has been redacted to demonstrate to the Court which

           portions of said procedures implicate public safety concerns if disclosed and was

           previously produced in full.

       2. Out of the total 395 page Manual that contains the policies, the policies for which

           protection is sought comprises only 49 pages.
Case 2:16-cv-15371-SM-JVM Document 218 Filed 06/14/19 Page 2 of 4



3. P.O. 223 – Firearms, in full or in part, should be protected from disclosure because

   disclosure would implicate the safety of LSP officers in that it describes the types of

   weapons carried by officers and the manner in which those weapons are carried. See

   Exhibit 1.

4. P.O. 237 – Uniform, Appearance and Ballistic Vest, in full or in part, should be

   protected from disclosure because disclosure would implicate the safety of LSP officers

   in that it describes who is required to wear protective vests and in what situations

   officers are required to wear the same. See Exhibit 2.

5. P.O. 238 – Use of Force, in full or in part, should be protected from disclosure because

   disclosure would implicate the safety of LSP officers in that it contains tactical

   information which describes when officers may use specific weapons. See Exhibit 3.

6. P.O. 243 – License Plate Recognition Reader System, in full or in part, should be

   protected from disclosure because disclosure would implicate the ability of LSP to

   conduct investigations in that it describes investigative equipment and techniques. See

   Exhibit 4.

7. P.O. 402 – Communications, in full or in part, should be protected from disclosure

   because disclosure would implicate the safety and security of LSP officers in that it

   describes the organization of communication between LSP officers internally and

   communications including outside agencies. See Exhibit 5.

8. P.O. 604 – Special Weapons and Tactics (SWAT), in full or in part, should be protected

   from disclosure because disclosure would implicate the safety of LSP officers in that it

   contains specialized tactical information. See Exhibit 6.
      Case 2:16-cv-15371-SM-JVM Document 218 Filed 06/14/19 Page 3 of 4



       9. P.O. 1105 – Criminal Patrols, in full or in part, should be protected from disclosure

           because disclosure would implicate the safety of LSP officers in that it describes

           investigative techniques. See Exhibit 7.

       10. P.O. 1112 – Pursuit/Roadblock, in full or in part, should be protected from disclosure

           because disclosure would implicate the safety of LSP officers in that it describes

           investigative techniques and tactical information. See Exhibit 8.

       11. P.O. 1114 –Trailer Serial Numbers, VIN Replacement and Physical Inspections, in full

           or in part, should be protected from disclosure because disclosure would implicate the

           integrity of trailer stamping operations leading to public fraud in that it describes how

           VINs are assigned. See Exhibit 9.

       12. P.O. 1201 – Security/Protection Details, in full or in part, should be protected from

           disclosure because disclosure would implicate the safety of LSP officers, the Governor

           of Louisiana, and other dignitaries in that it describes the manner in which those classes

           of persons are protected by LSP officers. See Exhibit 10.

       13. P.O. 1301 – Bombing Incidents, Threats & Transportation of Explosives, in full or in

           part, should be protected from disclosure because disclosure would implicate the safety

           of LSP officers and the public in that it describes investigative techniques used in

           situations involving the use, or threat of use, of explosives. See Exhibit 11.



       WHEREFORE, LSP respectfully moves this Court to designate the foregoing LSP

Policies, or portions thereof, protected from public disclosure via a protective order for public

safety concerns.
      Case 2:16-cv-15371-SM-JVM Document 218 Filed 06/14/19 Page 4 of 4



                                              RESPECTFULY SUBMITTED BY:

                                               s/ Faye Dysart Morrison
                                              __________________________________________
                                              Faye Dysart Morrison, Bar Roll No. 23049
                                              Attorney for Louisiana State Police
                                              7979 Independence Blvd., Suite 307
                                              P.O. Box 66614, Slot B-4
                                              Baton Rouge, Louisiana 70896
                                              (225) 925-6103
                                              (225) 925-4624 FAX



                                 CERTIFICATE OF SERVICE

       I hereby certify that on June 14, 2019, I served the foregoing on all counsel of record via the

Court’s Case Management/Electronic Case Files (CM/ECF) system.


                                  s/ Faye Dysart Morrison
                        _______________________________________
                                   Faye Dysart Morrison
